Opinion filed October 16, 2014




                                        In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00253-CV
                                     ___________

                 IN THE MATTER OF THE ESTATE OF
                  AMBER LEA LOWERY, DECEASED


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CV13613


                     MEMORANDUM OPINION
      Appellant, Michael L. Lowery, filed a pro se notice of appeal in this court
from the trial court’s order approving first amended inventory, appraisement, and
list of claims for the Estate of Amber Lea Lowery, deceased. Upon docketing this
case, the clerk of this court notified Appellant by letter that it did not appear that he
was appealing from a final, appealable order. We requested that Appellant provide
a response showing grounds to continue this appeal, and we notified Appellant that
the appeal may be dismissed pursuant to TEX. R. APP. P. 42. Appellant has filed a
response, but he has failed to show grounds to continue.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001).                  We
recognize that probate proceedings may have multiple judgments that are final for
purposes of appeal. De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006); see
TEX. EST. CODE ANN. § 32.001 (West 2014). An appeal from a probate order may
be authorized by “an express statute, such as the one for the complete heirship
judgment, declaring the phase of the probate proceedings to be final and
appealable.” De Ayala, 193 S.W.3d at 578 (quoting Crowson v. Wakeham, 897
S.W.2d 779, 783 (Tex. 1995)); see EST. § 202.202 (heirship); see also id. §§
351.053, 355.057, 355.058, 355.158(d), 356.556 (other express declarations of
finality). If not expressly authorized as final or appealable by statute, a probate
order is immediately appealable when it disposes of all parties or issues in a
particular phase of the proceedings. De Ayala, 193 S.W.3d at 578. Otherwise, the
probate order is interlocutory and is not a final, appealable judgment. Id.
      In his response, Appellant complained of various problems related to the
probate, including the failure to provide Appellant with timely notice of a hearing,
the trial court’s refusal to hold a second hearing, the denial of court-appointed
counsel, and Appellant’s lack of competence in “law procedure.”               Appellant
pointed to nothing over which this court has jurisdiction. No statute specifically
authorizes an appeal from an order approving an inventory, appraisement, and list
of claims. Rather than authorizing an appeal from such an order, the Estates Code
specifically provides that an inventory, appraisement, and list of claims may be
supplemented or corrected. EST. §§ 309.101–.104. Therefore, we hold that the
order from which Appellant attempts to appeal does not dispose of all parties or
issues in a particular phase of the underlying proceeding and, thus, is an
interlocutory order. See In re Arizola, No. 04-11-00059-CV, 2011 WL 1852969
                                          2
(Tex. App.—San Antonio May 11, 2011, no pet.) (mem. op.) (appeal dismissed;
order approving inventory, appraisement, and list of claims was interlocutory and
not appealable). But see Garner v. Long, 106 S.W.3d 260, 266 (Tex. App.—Fort
Worth 2003, no pet.) (determining that order approving inventory conclusively
disposed of that phase of the proceeding and became a final, appealable order).
      Furthermore, in this court’s letter to Appellant, we also informed him that
the $195 filing fee was due on or before October 1, 2014. As of this date,
Appellant has not remitted the $195 filing fee or filed an affidavit of indigence.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 5, 42.3.


                                                     PER CURIAM


October 16, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3